PER CURIAM.
This appeal is brought pursuant to Anders v. California, 386 U.S. 738 (1967). Having reviewed the entire record on appeal, we affirm Appellant’s conviction and sentence. However, we do so without prejudice to Appellant’s filing a post-conviction motion to correct unpreserved sentencing errors related to costs and fines imposed. See A.L.B. v. State, 23 So.3d 190, 192 (Fla. 1st DCA 2009) (“Today’s affirmance is without prejudice to appellant’s right to seek relief collaterally[.]”); Colon v. State, 869 So.2d 1290, 1290 (Fla. 4th DCA 2004) (“[O]ur affirmance is without prejudice to appellant’s filing an appropriate post-conviction motion raising any such unpreserved sentencing issues.”).
AFFIRMED.
MARSTILLER, SWANSON and OSTERHAUS, JJ„ concur.